Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
Claims 1, 7, 12-14, 20-26, 28-32 and 34-36 are pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 7 and 12-14, drawn to a signal transduction modifying protein which comprises: (i) a domain which binds a phosphorylated immunoreceptor tyrosine-based inhibition motif (pITIM); and (ii) a membrane localisation domain.
Group II, claims 20-26, drawn to a cell which comprises a signal transduction modifying protein according to claim 1.

Group III, claims 28-32 and 34, drawn to a method for treating and/or preventing a disease, which comprises the step of administering a pharmaceutical composition according to claim 26 to a subject.
Group IV, claims 35 and 36, drawn to a method for making a cell according to claim 20, which comprises the step of introducing: a vector according to claim 25 into the cell.

 lack unity of invention because even though the inventions of these groups require the technical feature of a signal transduction modifying protein which comprises: (i) a domain which binds a phosphorylated immunoreceptor tyrosine-based inhibition motif (pITIM); and (ii) a membrane localisation domain, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pule et al. (WO2016/174407, see IDS).  Pule et al. teach [1] a signal transduction modifying protein comprising a domain which binds pITIM, here SH2 domain and a membrane localisation domain such as e.g. LAIR1, CD4, CD8 (Figs. 4, 5, Table 5, p. 3 li. 38-41, p. 45 li. 12-18, examples 2, 10), using part of PTPN6 (p. 36 li. 32-33, p. 39 li. 19-23); [2] truncated SHP-1 (p. 21 li. 28-p. 22 li. 14, p. 25 li. 9-11, example 7), a nucleic acid, a vector, cells expressing the construct (p. 11 li. 5-14, p. 12 li. 5-16, p. 15 li. 17-19), a cell expressing 2 signal transduction modifying proteins (p. 59 li. 14-16, example 5), a method for making the cells (p. 15 li. 23-26), cells from a patient (p. 61 li. 13-16), a pharmaceutical composition (p. 15 li. 35-37, p. 61 li. 18-19, p. 62 li. 22-23) for treating a disease (p. 16 li. 13-17, p. 62 li. 35-p. 63 li. 8), a method for treating a disease (p. 15 li. 39-41); [3] the phosphatase can be mutated to modify its activity (p. 36 li. 24-27); and [4] inhibiting CTLA4 using a CAR (p. 14 li. 27-31, p. 37 li. 28-33, SEQ. ID. No. 22), which .
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on Mon-Fri 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656